Title: Thomas Jefferson to Robert M. Patterson, 15 February 1818
From: Jefferson, Thomas
To: Patterson, Robert Maskell


                    
                        Dear Sir
                        Monticello
Feb. 15. 18.
                    
                    I have to acknolege the reciept of your favor of Jan. 23. informing me that the Am. Philosophical society have done me the honor of naming me one of the Counsellors of that institution. if, at this distance, I can be useful to the society in any form, I ask nothing but the occasion of proving to them my readiness and zeal: and I beg the favor of you, Sir, to be the channel of conveying to them my renewed thanks for this and all other the marks of their favor for which I have so long and so often been indebted to them. to these permit me to add sincere condolances on the loss they have sustained in the death of our president; whose character was an ornament to our society, and his science precious to our country. I tender to yourself, Sir, the assurance of my great esteem and respect.
                    
                        Th: Jefferson
                    
                